Case: 13-50650      Document: 00512646039         Page: 1    Date Filed: 05/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50650
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 29, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALEJANDRO MUNOZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:95-CR-442-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Alejandro Munoz was convicted of possession with the intent to
distribute cocaine and was sentenced to 74 months of imprisonment, to be
followed by five years of supervised release. The district court revoked his
supervised release and sentenced Munoz to 24 months of imprisonment.
Munoz now challenges the substantive reasonableness of his revocation
sentence, which was within the advisory range, arguing that it is greater than


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50650    Document: 00512646039     Page: 2   Date Filed: 05/29/2014


                                 No. 13-50650

necessary to achieve the factors set forth in 18 U.S.C. § 3553(a). He asserts
that the district court did not consider the fact of his self-surrender and that
the sentence should not have been imposed consecutively to a state court
sentence.
      This   court   reviews    revocation   sentences    under   the   “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011). Munoz argues that revocation sentences should be reviewed under the
reasonableness standard as set forth in United States v. Booker, 543 U.S. 220
(2005). He acknowledges that this issue is foreclosed, but he seeks to preserve
the issue for further possible review.
      The revocation sentence imposed in the instant case fell within the
advisory range, and is, therefore, entitled to an appellate presumption of
reasonableness. See United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th
Cir. 2008). Munoz’s arguments amount to nothing more than a disagreement
with the sentence imposed, and he fails to rebut the presumption of
reasonableness attached to his sentence. See id.
      The judgment of the district court is AFFIRMED.




                                         2